Exhibit 10.9.1

 

2010 Senior Management Incentive Bonus Plan

 

Participants:          Marc D. Grodman, MD, CEO

Howard Dubinett, COO

Charles T. Todd, Sr. VP Marketing & Sales

Amar Kamath, VP Marketing

Warren Erdmann, VP Operations

Nick Cetani, VP Laboratory Director

Ron Rayot, VP

Chris Smith, VP

Sam Singer, CFO

Sally Howlett, VP Billing

Nick Papazicos, VP Financial Operations

James Weisberger, MD, CMO

Maryanne Amato, Director, Genpath

Cory Fishkin, COO CareEvolve

John Compton, CSO, GeneDx

Sherri Bale, CCO GeneDx

Richard L. Faherty, CIO

 

Proposed Plan:

 

A.                                                          The Senior
Management Incentive Bonus Plan (the “Plan”) will be based on two (2) separate
financial calculations.  The first formula will be based on “Operating Income”
as a percent of “Net Revenues” pursuant to the Consolidated Financial Statements
of the Company.  The second formula will be based on the percentage increase of
“Operating Income” from fiscal 2009 to fiscal 2010 pursuant to the Consolidated
Financial Statements of the Company.

 

B.                                                            There will be one
class of participation.

 

C.                                                            Calculations for
the first portion of the program will be as follows:

 

1.               Operating Income shall consist of the Total Operating Income
(hereinafter referred to as “TOI”) for the Entire Company including all
divisions and subsidiaries.

2.              In the event that TOI shall be equal to or greater than 10.75%,
then and in such event, the participants will be entitled to a bonus based on
the participant’s annual gross wages including any CPI adjustment paid to him or
her in fiscal 2010 exclusive of any bonus, option exercise, auto or airplane
usage expense charge-back, or other unearned revenue (“Annual Gross Wages”),
pursuant to the following schedule:

 

If TOI is greater than

 

and less than

 

Percent Bonus

 

10.74

%

11.26

%

4

%

11.24

%

11.76

%

6

%

11.74

%

12.26

%

8

%

12.24

%

12.76

%

10

%

 

3.               The maximum bonus to be paid under this portion of the program
will be 10% of the Annual Gross Wages paid to the participant in fiscal 2010
regardless of TOI.

 

D.                                                           Calculations for
the second portion of the program will be as follows:

 

1.                                       Operating Income will consist of
Operating Income before interest and taxes for the Entire Company including all
divisions and subsidiaries.

2.                                       Percentage increase on a year over year
basis will be determined by subtracting the Operating Income as reported in the
Company’s Consolidated Financial Statements for the 2009 fiscal year (“Base
Year”) from the Operating Income as reported in the Company’s Consolidated
Financial Statements for the 2010 fiscal year (“Current Year”).  This will
result in a difference (“Diff”).  The Diff will be divided by the Base Year to
determine the percentage of change (“PC”) in Operating Income between the Base
Year and the Current Year.

3.                                       In the event that the PC is positive
(an increase) and equal to or greater than 25%, then and in such event, each
participant will be entitled to a bonus based on the participant’s Annual Gross
Wages pursuant to the following schedule:

 

If PC is greater than

 

and less than

 

Percent Bonus

 

24.99

%

30.01

%

6

%

29.99

%

35.01

%

9

%

34.99

%

40.01

%

12

%

39.99

%

N/A

 

15

%

 

4.                                       The maximum bonus to be paid under this
portion of the program will be 15% of Annual Gross Wages regardless of Operating
Income.

 

E.                                            The two portions shall be
calculated separately and shall not be dependent on each other.  Participants
may earn a bonus from either or both financial calculations.  Regardless,
however, of the Company achievements, the maximum bonus to be paid under the
Plan will be 25% of Annual Gross Wages in fiscal 2010.

 

--------------------------------------------------------------------------------